DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.
 Allowable Subject Matter
Claims 9 and 12 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Zahniser et al. (US 2016/0026852 A1) teach a method comprising: receiving, at a computer system (imaging system 100 including computer 190; figure 1; ¶22), a sample visual image of a sample particle from a biological sample (biological specimens comprising red blood cells; ¶¶10 and 21); and displaying, by the computer system, the sample image in a user interface (¶36).
Ioffe et al. (US 2015/0169992 A1) teach an image similarity and determination method comprising the steps of: selecting, by the computer system, a plurality of reference images from a database of reference images, each reference image of the plurality of reference images being a reference image (e.g., ¶¶31 – 36); determining, by the computer system, an order of the plurality of reference images based on a similarity of each reference image to the sample image (e.g., match or similarity scores can be formulated for each reference image based on the similarity between the inputted or query image and the reference image; ¶¶4 and 31 – 49); selecting, by the computer system, a first reference image from the plurality of reference images based on the determined order (e.g., if there are sufficient similarities  between  the query image and the reference image, the images can be assigned a value relating to the likelihood of them being a visual match; ¶¶4 and 31 – 49); and dynamically filling, by the computer system, a physical background image of the first reference image (e.g., backgrounds for the images can be replaced or filled to enable comparison between the query image and the reference image; ¶¶39 – 49).
Lee et al. (US 2017/0046550 A1) teach a similar method for image analysis comprising the step of aligning, by the computer system, the first reference image with the sample image for facilitating image comparison and matching (e.g., ¶¶30 – 35).
Regarding claim 9, the cited prior art neither teaches nor fairly suggests a method for comparing a sample visual image of a sample particle from a biological sample further comprising wherein the comparing the sample image with each reference image of the plurality of reference images comprises: generating, by the computer system, a feature vector for each of the reference images of the plurality of reference images and the sample image, and calculating, by the computer system, a distance metric for each reference image of the plurality of reference images by comparing the feature vectors of each of the plurality of reference. images with the feature vectors of the sample image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796